FERGUSON, District Judge
(concurring and dissenting):
I concur in the result reached by the majority on the jurisdictional issue, but must dissent from its decision on the merits.
42 U.S.C. § 1395g requires the Secretary to “periodically determine” the “amount which should be paid” to a provider of services. Pursuant to that requirement, the Secretary issued a regulation providing that “final settlement” would be “at the end of the accounting period.” 20 C.F.R. § 405.-405(c) (emphasis added).
After an exhaustive analysis of the statutory scheme emphasizing the above cited provisions, the court in Mount Sinai Hospital of Greater Miami, Inc. v. Weinberger, 376 F.Supp. 1099, 1129 (S.D.Fla.1974) concluded that the retroactive cost adjustment procedure authorized by 42 U.S.C. § 1395x(v)(1) is “limited by its terms to ‘any fiscal period,’ ” and that the Secretary in his regulations has limited retroactivity to the “ ‘end of the accounting period.’ ” Id. Although the fifth circuit did not accept other portions of the district court’s opinion, it specifically approved its analysis regarding retroactive cost adjustments: “The District Court’s opinion on [the procedure with respect to cost determinations] correctly analyzes the statutory scheme. Congress chose to pay providers only the ‘reasonable cost’ of services, to be determined at the end of each fiscal year.” Mount Sinai Hospital of Greater Miami, Inc. v. Weinberger, 517 F.2d 329, 335 (5th Cir. 1975), cert. denied, 425 U.S. 935, 96 S.Ct. 1665, 48 L.Ed.2d 176 (1976). But see Kingsbrook Jewish Medical Center v. Richardson, 486 F.2d 663 (2d Cir. 1973).
Congress required the Secretary to determine the amount which should be paid, and he did. Congress did not countenance a procedure which would permit the Secretary at any time to reopen final determination as to cost. I would follow the analysis pursued in the fifth circuit and affirm the district court’s decision.